                                                                   THIS ORDER IS APPROVED.


                                                                   Dated: December 14, 2018



1

2
                                                                   Brenda Moody Whinery, Chief Bankruptcy Judge
                                                                   _________________________________
3

4

5

6

7                          UNITED STATES BANKRUPTCY COURT
8                                   DISTRICT OF ARIZONA
9
     In re:
10                                                                  Chapter 13
     BROOKE HAZEL EWART
11
     SSN: XXX-XX-5195,                                   Case No. 4:18-bk-08595-BMW
12
              Debtor.                                                ORDER
13

14
     THE MONACO CONDOMINIUMS
15   (PHASE II) HOMEOWNERS
16
     ASSOCIATION, an Arizona non-profit
     corporation,
17
              Movant.
18

19            Movant, having filed a Motion for Relief from Stay, having duly served the Motion
20    upon Debtor, a response having been received, after which this Court held a hearing on
21    Movant’s Motion for Relief from Stay on December 4, 2018. Debtor failed to appear at
22    the hearing. Pursuant to the Courts Ruling on the Motion, as set forth on the record on
23    December 4, 2018, which ruling is incorporated herein in its entirety,
24            IT IS HEREBY ORDERED that all stays and injunctions, including the automatic
25    stays imposed by U.S. Bankruptcy Code § 362(a) are hereby vacated with respect to that
26




     Case 4:18-bk-08595-BMW       Doc 74 Filed 12/14/18 Entered 12/14/18 14:30:21             Desc
                                  Main Document    Page 1 of 2
1     certain real property located at 1620 N Wilmot Rd Unit E247, Tucson, Arizona, 85712,
2     and legally described as:
3           Unit E-247, of Monaco Condominiums Phase II, according to the
            declaration of Horizontal Property regime recorded in Docket 7884,
4           Page 1198, Docket 7890, Page 1593, and Docket 9734, page 2252; and
5           reciprocal easement and maintenance agreement recorded in docket
            7592, page 237; and per map recorded in Book 34 of Maps, page 83, in
6           the office of the county recorder of Pima County, Arizona.
7
                           DATED AND SIGNED ABOVE.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case 4:18-bk-08595-BMW       Doc 74 Filed 12/14/18 Entered 12/14/18 14:30:21      Desc
                                  Main Document    Page 2 of 2
